Title: From Thomas Jefferson to John Garland Jefferson, 17 December 1796
From: Jefferson, Thomas
To: Jefferson, John Garland


                    
                        Dear Sir
                        Monticello Dec. 17. 96.
                    
                    At the time your favor of Nov. 11. came to hand I had not yet recieved an answer from Genl. Smith. It came some time after and I now inclose it to you. You will percieve that from a different construction of the same clause in the constitution in the superior and inferior courts, you would be refused in the former and admitted in the latter the first year. You would therefore not be merely idle the first year and might be making an acquaintance for your passage to the superior courts. I have no doubt that Tanissee is a good field for a man of industry, integrity and talents: and it is a good country to lay out advantageously the profits of business. I do not wonder therefore you prefer that to your present field. You are now at the time of life most capable of exertions, and you should make hay while the sun shines. As you advance in years it will become more and more disagreeable to be moving about. I sincerely  wish you success in your undertaking, and shall always be happy to hear from you and to learn that you are doing well; being with sincere esteem Dear Sir Yours affectionately
                    
                        Th: Jefferson
                    
                